DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
Response to Amendment
The amendment filed on April 25, 2022 has been entered. Claims 1, 28, 31, 59-62 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed on December 28, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
"squeezing mechanism" in claim 1. The squeezing mechanism is interpreted as an actuator as described in page 6 of the specification, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “chirped” in claim 59 is interpreted as having a grating with periodic pitch as the other species of chirped grating belong to the non-elected species invention.
The claimed “satellite core is configured to expand the beam diameter of the laser radiation propagating in the first optical mode by a different proportion to an expansion of the beam diameter of the laser radiation propagating in the second optical mode” is describing functional limitation of the satellite core. It is interpreted as the satellite core can be designed to expand different optical modes in different ways. The design can be intrinsic such as the thickness and effective index of the satellite core. The design can also be done through an optimized design of squeezing force and pitch as described in Fig. 16 and page 21-22 of the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 28, 31, 59-63 are rejected under 35 USC as being unpatentable.
Claim(s) 1, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, US 7233720 (hereafter Yao) and further in view of Muendel et al., US 20130148925 (hereafter Muendel).
Yao teaches a system for filtering light propagating in a waveguide. The system utilizes an adjustable periodic grating which induces mode coupling of predetermined frequencies of light propagating in the waveguide. Hence Yao is solving the same problem of controlling light propagation through optical fiber as the instant claim.
“Apparatus for laser processing a material, which apparatus comprises a laser and an optical fibre wherein: the laser is connected to the optical fibre;” (Column 1, lines 20-30 teaches gratings to cause mode coupling of light propagating in fiber wherein the light source is a laser. It is implicit that the laser source is connected to fiber to enable light propagation.)
“the optical fibre is configured to transmit laser radiation emitted from the laser;" (The claim is reciting intended use of optical fiber. Column 2, lines 10-15 teaches “a method and apparatus of controlling light transmitted in a wave guide” wherein wave guide corresponds to optical fiber in instant claim.)
 “ and the apparatus is characterized in that: the apparatus includes at least one squeezing mechanism comprising a periodic surface defined by a pitch;” (Fig. 2B teaches grooved blocks 228 and 224 as squeezing mechanisms having a periodic surface defined by grating 236)
“the optical fibre is located adjacent to the periodic surface;” (Fig. 2B teaches optical fiber 220 adjacent to squeezing block 228)



    PNG
    media_image1.png
    440
    1125
    media_image1.png
    Greyscale

Fig. 2B of Yao teaches squeezing block 228 and 224 with uniform pitch applying force on the optical fiber 220. The applied force, pitch, and relative position between the two blocks 228 and 224 can be changed to select mode coupling. 
 “the squeezing mechanism is configured to squeeze the periodic surface and the optical fibre together with a squeezing force;” (The squeezing mechanism is interpreted as actuator as described in page 6 of the instant specification. 
Column 8, lines 50-55 of Yao teaches squeezing mechanisms can include screws, piezo-electrics, springs, magnets and electro-magnetic actuators. Column 10, lines 46-48 teaches “the amount of mode coupling can be controlled by controlling the pressure of the grating on the fiber”. Thus it is established in the prior art that actuators can apply force to the grating and fiber; this force changes the mode coupling of the light travelling through the fiber. It is implicit that a change in mode coupling changes light properties. )
“the squeezing mechanism is an adjustable squeezing mechanism which is repeatably adjustable to provide repeated adjustment of the squeezing force” (Yao teaches grooves with adjustable screws in Fig. 4, 7A, 8B, 11, and voltage controlled piezo-electric stack in Fig. 5 to change the distance or pressure between grating and waveguide. The screw as well as the piezo is adjustable multiple times hence repeated adjustment is provided for an adjustable screw and piezo.) 

    PNG
    media_image2.png
    271
    646
    media_image2.png
    Greyscale

Fig. 5 of Yao teaches adjusting piezo-electric stack by changing voltage
Yao does not explicitly teach a beam parameter product. 
“and the laser radiation is defined by a beam parameter product;” (Muendel teaches dynamic adjustment of divergence without replacing waveguide or process head in  a laser system. Thus Muendel is from the same field as the instant claim. 
Muendel teaches in paragraph [5] “The product of beam-waist radius and divergence (half-angle) is an invariant called the beam-parameter product (BPP), expressed in units of millimeter-milliradians (mm-mrad).” Thus a laser radiation is defined by beam parameter product. Beam parameter product is a result effective variable that is optimized for different applications as taught in paragraph [5] “Such systems are used with many different process types, including cutting, welding, heat treatment, etc., and with many different material types, thicknesses, and geometries. The desired focal spot size, divergence, and beam quality at the workpiece vary widely depending on the process type and associated process parameters.”)
“whereby the beam parameter product is able to be varied by adjusting the squeezing force….a squeezing force which defines the beam parameter product… and thereby repeated adjustment of the beam parameter product” (Muendel teaches in paragraph [22] “In one embodiment, the divergence of light inside the fiber is adjusted by using a divergence adjusting element coupled to the optical waveguide between the first and second ends of the waveguide. The divergence adjusting element can include a mechanical presser creating microbends in the optical waveguide, and/or a section of heated or stressed graded index waveguide section fused to the delivery waveguide. In operation, the element adjusts divergence of the laser beam inside the optical waveguide, thereby varying a diameter and/or a divergence of a first laser beam spot at the focal plane of the exit lens.” Here microbends correspond to squeezing force, divergence adjusting element corresponds to squeezing mechanism, changing divergence/diameter corresponds to changing beam parameter product. Thus beam parameter product is adjusted by adjusting microbends.

    PNG
    media_image3.png
    350
    748
    media_image3.png
    Greyscale

Fig. 9A of Muendel teaches mechanical presser unit 902 creating microbends on fiber
Muendel teaches in paragraph [72] “In one embodiment of the invention, a divergence adjusting element is disposed within, or proximate to a middle section of the optical waveguide 202 to adjust the divergence of the laser beam inside the optical waveguide, thus varying the waist diameter formed by the exit lens 212. Referring to FIG. 9A, a divergence adjusting element 900A includes a mechanical presser unit 902 including a plurality of fingers 903 mechanically coupled to the optical waveguide 202, for creating controllable microbends in the optical waveguide 202. The microbends increase the divergence of the laser beam inside the optical waveguide 202.” Since Muendel teaches controllable microbends, it implies that microbends are repeatable. Thus beam parameter product is adjusted repeatedly by adjusting microbends.)
 “and the repeated adjustment of the beam parameter product is such as to cause the laser radiation to have an output beam profile which is repeatably adjustable from a bell-shaped beam profile for use in piercing … to a top hat profile or a ring profile for use in cutting …, depending on the laser processing to be performed ….” ( Muendel teaches changing output beam profile by changing beam parameter product in paragraph [55]. Paragraph [59] teaches “the laser beam 241 forms a spot 251 of an annular (doughnut) shape. The shape of the spot 251 can be adjusted to form Gaussian shape, the doughnut shape as shown, or a flat-top shape if so required.”  Here Gaussian corresponds to bell-shaped, doughnut corresponds to ring profile, flat-top corresponds to top-hat profile. 
The limitation “use in piercing… use in cutting” is intended use of the laser beam. The limitation is interpreted as different applications require different beam profiles. Paragraph [60] teaches “The flat-top spot 300A can be preferable for some applications, for example for some types of laser welding and laser heat treatment; doughnut shaped spots 300B to 300D can be preferable for other applications, including cutting thick sheet metal, such as mild steel.”)
“for use in piercing the material… for use in cutting the material,….on the material.” (Muendel teaches workpiece 410 in Fig. 4 and 12. The limitation “material” is referring to the article worked upon by the apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).MPEP § 2115.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to vary beam parameter product as taught in Muendel in the laser system of Yao. One of ordinary skill in the art would have been motivated to do so because “To create different spot sizes and/or different divergences of the laser beam, one usually swaps out the process fiber with another fiber of different core size, or swaps the process head with another head of a different magnification. The process of physical swapping of the delivery fiber and/or the process head is time-consuming and inconvenient, and can result in contamination or even damage of sensitive fiber tips” as taught in paragraph [6] of Muendel.)
Regarding claim 63, 
“Apparatus according to claim 1 wherein the squeezing mechanism is such that the beam parameter product is adjustable in a range 0.3 mm.mrad to 30 mm.mrad.” ( Yao teaches a squeezing mechanism in Fig. 2B. 
Yao does not explicitly teach beam parameter product.
Paragraph [61] of  Muendel teaches a beam parameter product from 1.5 mm-mrad to 5 mm-mrad. Even though the mechanism in [61] is not a squeezing mechanism, [61] teaches that beam parameter product is a result effective variable which is optimized to obtain a predictable result. Thus the claimed range of 0.3 mm.mrad to 30 mm.mrad overlaps ranges taught by Muendel and a prima facie case of obviousness exists as cited in MPEP 2144.05-I. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to vary beam parameter product as taught in Muendel in the laser system of Yao. One of ordinary skill in the art would have been motivated to do so because “To create different spot sizes and/or different divergences of the laser beam, one usually swaps out the process fiber with another fiber of different core size, or swaps the process head with another head of a different magnification. The process of physical swapping of the delivery fiber and/or the process head is time-consuming and inconvenient, and can result in contamination or even damage of sensitive fiber tips” as taught in paragraph [6] of Muendel.)
Claims 28, 31, 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, US 7233720 (hereafter Yao), and Muendel as applied to claim 1 above and further in view of Wang , US 7138621 (hereafter Wang).
Regarding claim 28, 
“Apparatus according to claim 1, wherein the optical fibre comprises a core that supports a first optical mode having a propagation constant β1 and at least one satellite core that supports a second optical mode having a propagation constant β2,” (The claim is interpreted as the core and satellite core can support different optical modes. 
Yao teaches mode coupling based on pressure between core and cladding. However, Primary combination of references does not specifically teaches mode coupling between a core and satellite core. 
Wang teaches optical fiber sensors based on pressure induced periodic variations in refractive index. Hence Wang is solving the same problem as changing light beam properties in fiber. 
Fig. 8 of Wang teaches “concentric dual core optical fiber” where inner core is 810 and second core is 820. The core 810 supports fundamental mode with propagation constant β01 and the satellite core supports more than one mode with propagation constants  β1m)

    PNG
    media_image4.png
    505
    944
    media_image4.png
    Greyscale

Fig. 8 of Wang teaches multi core fiber 

    PNG
    media_image5.png
    402
    785
    media_image5.png
    Greyscale

Fig. 4c of Wang teaches squeezing of optical fiber 
“and the pitch is selected to couple the first optical mode to the second optical mode, thereby enabling optical power to be transferred between the core and the satellite core using the squeezing mechanism” (The claimed “thereby enabling optical power to be transferred between the core and the satellite core” describes how mode coupling between the multiple cores work. Column 7, lines 52-56 in Wang teaches “coupling between the fundamental mode in the inner core 810 and modes in the second core 820 takes place at wavelengths that are dependent upon the periodic spacing of the long period grating” of grooved plates 471, 472 as shown in Fig. 4(c) where 471, 472 are squeezing mechanisms and periodic spacing is the pitch.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the single core optical fiber in Fig. 2B of Yao with the multi core optical fiber as taught in Fig. 8 by Wang. 
One of ordinary skill in the art would have been motivated to do so in order to make a sensor where “temperature and/or pressure can be determined by measuring the spectral positions and/or amplitudes of the attenuation peaks in the first core 810 and/or the spectral positions and/or amplitudes of the transmission peaks in the second core 820” as taught by Wang in Column 7, line 65- Column 8, line 2.
Regarding claim 31, 
“Apparatus according to claim 28 wherein the satellite core is a ring core” (Primary combination of references does not teach a ring core as a satellite core. 
Fig. 8 in Wang teaches a ring core 820.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the single core optical fiber in Fig. 2B of Yao with the multi core optical fiber as taught in Fig. 8 by Wang. 
One of ordinary skill in the art would have been motivated to do so in order to make a sensor where “temperature and/or pressure can be determined by measuring the spectral positions and/or amplitudes of the attenuation peaks in the first core 810 and/or the spectral positions and/or amplitudes of the transmission peaks in the second core 820” as taught by Wang in Column 7, line 65- Column 8, line 2.)
Regarding claim 59, 
“Apparatus according to claim 1 and including a beam delivery optical fibre, wherein:” (Yao teaches optical fiber 220 in Fig. 2B)
“the periodic surface is chirped;” (The claimed “chirped” is interpreted as having a grating with periodic pitch as the other species of chirped grating defined in the specification are non-elected inventions. Fig. 2B of Yao teaches periodic grating of grooves 236 in squeezing block 228.)
However, Yao does not specifically teaches mode coupling between a central core and satellite core. Wang teaches,
“the optical fibre comprises a core that supports a first optical mode having a propagation constant β1 and at least one satellite core that supports a second optical mode having a propagation constant β2, and the pitch is selected to couple the first optical mode to the second optical mode;” (similar scope to claim 28 and therefore rejected under the same argument.)
“the satellite core is a ring core, comprising a central core; and” (Fig. 8 teaches a central core 810 and a ring core 820) 
“ the beam delivery optical fibre comprises a ring core surrounding the central core” (Fig. 8 teaches a central core 810 and a ring core 820) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the single core optical fiber in Fig. 2B of Yao with the multi core optical fiber as taught in Fig. 8 by Wang. 
One of ordinary skill in the art would have been motivated to do so in order to make a sensor where “temperature and/or pressure can be determined by measuring the spectral positions and/or amplitudes of the attenuation peaks in the first core 810 and/or the spectral positions and/or amplitudes of the transmission peaks in the second core 820” as taught by Wang in Column 7, line 65- Column 8, line 2.
Regarding claim 60, Primary combination of references does not specifically teaches mode coupling between a central core and satellite core. 
“Apparatus according to claim 59 and including a transition optical fibre comprising a central core and at least one satellite core,” (Fig. 8 in Wang teaches a central core 810 and a ring core 820) 
“which satellite core is configured to expand the beam diameter of the laser radiation propagating in the first optical mode by a different proportion to an expansion of the beam diameter of the laser radiation propagating in the second optical mode.” (The claim is describing functional limitation of the satellite core. It is interpreted as the satellite core can be designed to expand different optical modes in different ways. The design can be intrinsic such as the thickness and effective index of the satellite core. The design can also be done through an optimized design of squeezing force and pitch as described in Fig. 16 and page 21-22 of the specification. 
Column 8, lines 4-6 in Wang teaches “it is possible to design the second core 820 such that it only supports a single or just a few modes.” Wang also teaches in column 2, lines 64-66 “a dual core fiber is used and the long period grating couples light from a fundamental mode in one core to a fundamental mode in the second core.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the single core optical fiber in Fig. 2B of Yao with the multi core optical fiber as taught in Fig. 8 by Wang. 
One of ordinary skill in the art would have been motivated to do so in order to make a sensor where “temperature and/or pressure can be determined by measuring the spectral positions and/or amplitudes of the attenuation peaks in the first core 810 and/or the spectral positions and/or amplitudes of the transmission peaks in the second core 820” as taught by Wang in Column 7, line 65- Column 8, line 2.
Regarding claim 61, Yao teaches,
“Apparatus according to claim 60 wherein: there are two of the squeezing mechanisms;” (Fig. 8C teaches four squeezing mechanisms with four different pitches acting on optical fiber 804 )
“the second squeezing mechanism has a periodic surface defined by a pitch;” (Fig. 8C)
“the periodic surface of the second squeezing mechanism is applied to the beam delivery optical fibre;” (Fig. 8C)
“the pitch of the second squeezing mechanism is greater than the pitch of the first squeezing mechanism; and” (Fig. 8C teaches four squeezing mechanisms with four different pitches acting on optical fiber 804 )

    PNG
    media_image6.png
    436
    1012
    media_image6.png
    Greyscale

Fig. 8C of Yao teaches squeezing blocks with different pitch applying different force on different section of the fiber
“the pitch of the second squeezing mechanism is selected to couple higher order modes that can propagate in the beam delivery optical fibre together, thereby creating a more uniform output beam profile.” (The claim is interpreted as the squeezing mechanism can have different pitch to couple different modes. The claimed “thereby creating a more uniform output beam profile” is intended use of higher order modes whereas higher order modes are not part of the structure. Column 13, lines 60-63 teaches “By selecting and positioning periodic gratings with predetermined periods against fiber 804, a user selects which wavelengths of light to couple out and thus filter.” Hence Yao teaches that pitch of squeezing mechanisms is a result effective variable and a user can select different pitch designs for different applications.)
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, US 7233720 (hereafter Yao),Muendel, and further in view of Wang , US 7138621 (hereafter Wang) as applied to claim 61 above and further in view of Varnham et al., US7592568 (hereafter Varnham et al.).
The primary combination of references in claim 61 does not teach a lens system with variable spot diameter. Varnham et al. teaches a laser apparatus for processing material where the laser beam is propagated through a cladded waveguide for power optimization. Hence Varnham is in the same field as the instant claim. Varnham et al. teaches,

    PNG
    media_image7.png
    339
    584
    media_image7.png
    Greyscale

Fig. 1 of Varnham et al. teaches optical fiber connected to lens
“Apparatus according to claim 61 and including a lens system positioned to receive the laser radiation from the beam delivery optical fibre,” (Fig. 1 teaches apparatus with optical fiber 1 connected to focusing optics 5 where focusing optics 5 comprises  lens or combination of lenses.)

    PNG
    media_image8.png
    273
    604
    media_image8.png
    Greyscale

Fig. 15 of Varnham et al. teaches beam diameter 154
“and wherein the lens system is such that a diameter of a focused spot on the material is able to be varied.” (Column 11, lines 3-5 and Fig. 15 teaches “The diameter 154 of the ring can be adjusted using focusing optics at the output end 147 of the fibre 145” where the ring is formed on the surface of a material.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the modified fiber of Yao and Wang with a lens system to process a material as taught by Varnham et al. 
One of ordinary skill in the art would have been motivated to do so because it “provides a convenient way of forming a ring pattern 152 on the surface of a material, and will work with known gas, rod, disk and fibre lasers” as taught by Varnham et al. in Column 11, lines 8-11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent 11331757 (hereafter ‘757). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 28 are met by claims 1-25 as discussed in Table 1 and Table 2 below.
Table 1: Comparison of instant claim with claims 1-12 of ‘757
Instant claim 1 (04/25/2022)
US patent 11331757 
Apparatus for laser processing a material, which apparatus comprises a laser and an optical fibre, wherein
(claim 1)Apparatus for laser processing a material, which apparatus comprises an optical fibre
the laser is connected to the optical fibre;
the optical fibre is configured to transmit laser radiation emitted from the laser;
the optical fibre is such that laser radiation is able to propagate along the optical fibre
and the laser radiation is defined by a beam parameter product;

and the apparatus is characterized in that:
 the apparatus includes at least one squeezing mechanism comprising a periodic surface defined by a pitch;
apparatus comprises… at least one squeezing mechanism, 
the squeezing mechanism comprises at least one periodic surface defined by a pitch;
the optical fibre is located adjacent to the periodic surface;
and the periodic surface is located adjacent to the optical fibre;
the squeezing mechanism is configured to squeeze the periodic surface and the optical fibre together with a squeezing force which defines the beam parameter product
the squeezing mechanism is configured to squeeze the periodic surface and the optical fibre together with a squeezing force, thereby coupling the first optical mode to the second optical mode
the squeezing mechanism is an adjustable squeezing mechanism which is repeatably adjustable to provide repeated adjustment of the squeezing force and thereby repeated adjustment of the beam parameter product; and
the repeated adjustment of the beam parameter product is such as to cause the laser radiation to have an output beam profile which is repeatably
adjustable
the squeezing mechanism is a mechanism which is operable to provide repeated adjustment of the squeezing force and coupling of the first optical mode and the second optical mode, 
enabling an output beam profile and a spot size of the laser radiation when imaged onto the material to be varied as the squeezing force is adjusted;

from a bell-shaped beam profile for use in piercing the material to a top hat profile or a ring profile for use in cutting the material, depending on the laser processing to be performed on the material.
and thereby enabling the output beam profile and the spot size of the laser radiation when imaged onto the material to be selected depending on the laser processing to be performed on the material.
(Claim 11) The method of cutting a material using the apparatus of claim 1 comprising: …a Gaussian profile to pierce the material and a top hat profile to cut the material.


Here ‘757 does not explicitly teach beam parameter product. ‘757 teaches adjusting coupling of first optical mode to the second optical mode when light is propagated through the fiber. It is inherent that if the coupling of different modes is changed, the spot size and/or divergence will change. This will change the beam parameter product. 
Table 2: Comparison of instant claim with claims 13-25 of ‘757
Instant claim 1 (04/25/2022)
US patent 11331757 
Apparatus for laser processing a material, which apparatus comprises a laser and an optical fibre, wherein
(claim 13) providing a laser, an optical fibre
the laser is connected to the optical fibre;
the optical fibre is configured to transmit laser radiation emitted from the laser;
connecting the laser to the optical fibre; causing the laser to emit laser radiation; and propagating the laser radiation along the optical fibre
and the laser radiation is defined by a beam parameter product;

and the apparatus is characterized in that:
 the apparatus includes at least one squeezing mechanism comprising a periodic surface defined by a pitch;
at least one squeezing mechanism,… the squeezing mechanism comprises at least one periodic surface defined by a pitch;
the optical fibre is located adjacent to the periodic surface;
and the periodic surface is located adjacent to the optical fibre;
the squeezing mechanism is configured to squeeze the periodic surface and the optical fibre together with a squeezing force which defines the beam parameter product
the squeezing mechanism is configured to squeeze the periodic surface and the optical fibre together with a squeezing force, thereby coupling the first optical mode to the second optical mode;
the squeezing mechanism is an adjustable squeezing mechanism which is repeatably adjustable to provide repeated adjustment of the squeezing force and thereby repeated adjustment of the beam parameter product; and

the squeezing mechanism is a mechanism which is operable to provide repeated adjustment of the coupling between the first optical mode and the second optical mode,… the squeezing force is adjusted in order to couple the first optical mode to the second optical mode
the repeated adjustment of the beam parameter product is such as to cause the laser radiation to have an output beam profile which is repeatably
adjustable from a bell-shaped beam profile for use in piercing the material to a top hat profile or a ring profile for use in cutting the material, depending on the laser processing to be performed on the material.
and thereby enabling an output beam profile and a spot size of the laser radiation when imaged onto the material to be selected depending on the laser processing to be performed on the material;… and laser processing the material with the laser radiation.
(claim 22) the steps of selecting a top hat profile and cutting the material with the laser radiation.
(claim 18) including the step of selecting the first optical mode by adjusting the squeezing mechanism, and piercing the material with the laser.


Here ‘757 does not explicitly teach beam parameter product. ‘757 teaches adjusting coupling of first optical mode to the second optical mode when light is propagated through the fiber. It is inherent that if the coupling of different modes is changed, the spot size and/or divergence will change. This will change the beam parameter product. 
‘757 does not explicitly teach a bell-shaped profile. However, ‘757 teaches in claims 18 and 19 a step of selecting the first optical mode, wherein first optical mode is a fundamental mode of the optical fiber. It is inherent that a fundamental mode generates a bell-shaped gaussian profile.
Response to Arguments
Applicant’s arguments filed on April 25, 2022 with respect to claim(s) 1, 28, 31, 59-63 have been considered but are not persuasive. 
In response to applicant's argument on page 12-13 that  Yao is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yao teaches “a system for filtering light propagating in a waveguide is described. The system utilizes an adjustable periodic grating which induces mode coupling of predetermined frequencies of light propagating in the waveguide.” Hence Yao is solving the same problem of controlling light propagation through optical fiber as the instant claim.
In response to applicant's argument on pages 12-15 that  Yao uses light propagation through optical fiber for communication purposes, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant amended claim 1 and argued on pages 11-25 that this makes the laser machine distinguishable over prior art. However, a new ground of rejection has been made based on prior art as discussed before.
In response to applicant's argument on page 19 that Wang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wang teaches optical fiber sensors based on pressure induced periodic variations in refractive index. Hence Wang is solving the same problem as changing light beam properties in fiber. 
In response to applicant's argument on page 23-25 that the instant claims fail to show certain features of co-pending and patented applications, the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The argument that the reference claims contain more limitations than the instant claim is not applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761